Citation Nr: 0815315	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as personality disorder, depression, and post-
traumatic stress disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1981 to November 1983.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which, 
in pertinent part, denied service connection for personality 
disorder.  The veteran timely filed a Notice of Disagreement 
(NOD) in December 2004.  The RO provided a Statement of the 
Case (SOC) in May 2006 and thereafter, in June 2006, the 
veteran timely filed a substantive appeal.  

In March 2008, the veteran and his mother testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is associated with 
the claims folder.

In January 2003, the veteran filed a claim for nonservice-
connected pension.  The RO has not issued a rating decision 
with respect to this claim.  Accordingly, this issue is not 
developed for appellate consideration and is referred to the 
RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's appeal for entitlement to 
service connection for psychiatric disorder (claimed as 
personality disorder, depression, and post-traumatic stress 
disorder).  38 C.F.R. § 19.9 (2007).  A summation of the 
relevant evidence is set forth below. 



a. Factual Background

An August 1981 Report of Medical Examination for Enlistment 
reveals a normal clinical evaluation of all systems, 
including mental status.  In the accompanying Report of 
Medical History, the veteran indicated that he had not 
experienced depression or nervous trouble and denied 
receiving any psychotherapy.

A November 1982 report indicates a brief period of 
unauthorized absence.

A February 15, 1983 treatment note indicates that the veteran 
submitted to a competence for duty examination after painting 
the side of the ship with his hair.  He explained that he 
"acted irrationally because he felt like it" and "didn't 
care anymore."  He reported thinking about suicide on a 
daily basis.  He indicated that he had family problems and 
had just been written up for resisting arrest and forgery.  
The clinician noted that that the veteran appeared bored and 
uninterested, and referred him to psychiatry.  

A February 16, 1983 treatment note indicates that the veteran 
reported being bored and wanting to separate from the Navy.  
He described the painting episode as a "response to LPO's 
demands."  The assessment was immature personality with 
acting out and apathy.

A May 11, 1983 treatment note indicates that the veteran was 
"sitting on a safety chain when he slipped and fell into 
water."  

A May 17, 1983 treatment note indicates that the veteran was 
counseled for "bizarre behavior - jumping overboard 1 week 
ago, sticking head in paint bucket during workday when angry 
with division officer, and walking lines on deck."  The 
veteran indicated that he did not understand this behavior 
and could not explain it.  He reported that he started 
becoming more apathetic and depressed nine months previously 
"following NJP in which his friends did not support him 
during CO's mast."  He denied drug and alcohol abuse.  The 
clinician noted that the veteran's mood was depressed, and 
that while he expressed a sincere desire to undergo 
counseling, he was uncertain about his Navy career and the 
future.  The assessment was immature personality disorder and 
acting out behavior.

That same day, the veteran received a neuropsychiatry 
consultation.  He reported that he had recently been 
"busted" for a 26-day unauthorized absence and that he had 
"3 NJPS in 20 months of service."  He stated that he had 
been depressed for two months and was unhappy with the Navy.  
The veteran admitted doing some "impulsive things and 
behaviors" due to being bored with his job and with the 
Navy.  He admitted calling in sick several times when he was 
"just playing around."  The veteran described a chaotic 
childhood and stated that he had been briefly expelled from 
school.  He also reported being arrested before enlistment 
for illegal pursuit from a police officer.  He described 
himself as a loner.  The doctor noted that the veteran's mood 
was normal and that he "seemed very ambivalent on most 
answers."  The diagnosis was "mixed personality disorder, 
severe, existed prior to enlistment with schizoid and 
immature features."  The doctor determined that the veteran 
was unsuitable for service due to a long-standing personality 
disorder, and recommended that he be discharged.

A May 18, 1983 treatment note indicates that the veteran was 
having trouble sleeping after finding out that his girlfriend 
was married.  The clinician described his mood as depressed.  
The assessment was (1) adjustment reaction; (2) immature 
personality disorder; and (3) depression.

A June 6, 1983 treatment note indicates that the veteran 
wanted to remain in the Navy and continue counseling.  The 
clinician noted that they "discussed at length [the 
veteran's] reaction to authority - defiance and reaction to 
authority via attention-getting behavior."  The veteran 
stated that he was unaware of why he jumped overboard.  The 
assessment was immature personality disorder

A June 24, 1983 treatment note indicates that the veteran 
wanted out of the Navy "because his chief is being stationed 
off ship and he cannot work with anyone else in the 
department."  He reported being unhappy with his work 
environment.  He also indicated that he was being "hassled" 
and was unable to complete his work as a result.  The veteran 
stated that counseling would not help him. 

The veteran's Enlisted Performance Record reveals a decline 
in performance between January 1983 and November 1983.

A November 1983 Report of Medical Examination for Release 
reveals a normal clinical evaluation of all systems except 
mental status.  The examiner noted the veteran's diagnosis of 
schizoid/immature personality disorder.  In the accompanying 
Report of Medical History, the veteran reported a history of 
depression or nervous trouble.

Social Security Administration (SSA) records indicate that 
the veteran's claim for disability benefits was denied in 
September 2000 and again in December 2000.  A hearing was 
held in March 2002.  Two undated documents indicate that the 
veteran's claim was again denied due to "no signs of a 
severe mental illness."  

In a March 2003 correspondence, the veteran stated that he 
was being treated for depression, personality disorder, and 
post-traumatic stress disorder (PTSD).  He further stated 
that these conditions were related to "falling overboard 
ship, and the mental anguish associated with military 
disciplinary cases, and failure to properly adjust to 
military life."

The veteran submitted to a VA mental disorders examination in 
August 2004.  At the time, the veteran was incarcerated.  He 
reported that he had been diagnosed with dysthymia by a 
psychiatrist in June 2004.  He complained of feeling down, 
tired, depressed, and fatigued on a daily basis.  He also 
reported irritability, racing thoughts, anxiety, sleep 
disturbance, and problems with interest, energy, and 
concentration.  He indicated that he had low self esteem and 
felt like life was worthless because he had not accomplished 
anything.  He experienced mood swings that fluctuated from 
angry to sad and lasted anywhere from several hours to 
several days.  He started experiencing these mood swings 
between the age of 15 and 20.  From 1981 or 1982 to 1997 he 
snorted methamphetamine.  The veteran also reported memory 
disturbance in that he often forgot a word or had problems 
spelling words that he knew well.  He stated that this 
problem began in his thirties and worsened after he was 
beaten and raped in 2001 while in prison.  He further stated 
that due to the rape and beating he experienced nightly 
nightmares, memories, and flashbacks on a weekly basis.  
Although the intensity of re-experiencing the rape had 
decreased, he still experienced "a great deal of anger" 
over what happened.  The veteran indicated that he liked 
being alone and had no friends.  He stated that in January 
1997 he voluntarily admitted himself to a hospital because of 
suicidal ideation, and that he was hospitalized for two or 
three weeks.  The veteran reported receiving mental health 
treatment off and on since that time.  He stated that "he 
has never been able to disclose the true nature of his 
distress to anyone because he is concerned about the 
consequences."

The examiner observed that the veteran was appropriately 
groomed.  He was cooperative, though guarded at times.  His 
mood was euthymic, broad of range.  His affect was 
appropriate and stable.  Speech was normal.  His thought 
processes were coherent and logical and his judgment appeared 
intact.  However, he had mild memory impairment.  

Based on this data, the examiner diagnosed the veteran with 
(1) chronic PTSD, and (2) bipolar I disorder, most recent 
episode depressed, moderate.  She made no Axis II diagnosis.  
She concluded that the veteran had a GAF score of 37.  The 
examiner stated that "the PTSD is linked to the rape that 
occurred in 2001 and is not related to his military career."  
She noted under Axis IV that the veteran was a victim of 
sexual abuse, had limited social support, and was 
incarcerated.  

In a December 2005 correspondence, the veteran indicated that 
he had no mental problems prior to entering the Navy.  He 
made the following statement:

It was not until the run in with Petty Officer 
Benard and his sexual advances on board the U.S.S. 
Prairie that I started having mental problems.  He 
was my 'boss' at the time that he began coming on 
to me.  There was a time that I was sitting by an 
open hatch in the ships side feeding the sharks 
down below.  Benard approached me with sexual 
advances by touching me and grabbing at my 
privates.  I refused him and he pushed me overboard 
. . . it was a real scary event in my life and I 
told Psych that I had jumped in order for them to 
try and help me.  I was too ashamed and embarrassed 
to tell them about Benard and his relentless 
advances.

In a June 2006 correspondence, the veteran indicated that his 
superior officer had falsely accused him of sleeping while on 
watch.  He explained:

The Petty Officer (3rd Class, Benard) who wrote the 
disciplinary report of sleeping on watch, had done 
so because I refused to concede to his unwanted 
sexual advances toward me.  From that point on, he 
constantly harassed me, making me want to leave.  I 
had never dealt with this type of personality 
before and was extremely embarrassed and bewildered 
as to what to do and if I should tell anyone . . . 
At one point Petty Officer Benard pushed me over 
the side of the ship.  I was terrified of this 
person and told the officers that I fell overboard.  
My last year within the Navy was a living hell, as 
I had to put up with this Petty Officer, the false 
charges he wrote against me and the fact that my 
superiors would not believe me when I told them of 
his harassment.

In his June 2006 Form 9, the veteran stated that the VA 
examiner "steered the interview to the rape in 2001 and it 
was there that she took the most time.  But I never told her 
that my schizoid personality disorder was caused by the rape 
in 2001.  That would not make any sense."

During the March 2008 hearing, the veteran's mother testified 
that the veteran had no problems prior to entering service.  
However, his personality had changed when he returned.  He 
was depressed and acted out.  The veteran testified that he 
started having problems in 1982 or 1983 after he slit his 
hand because of "problems with a particular comrade."  [The 
Board notes that the SMRs reveal that the veteran was treated 
in August 1983 for a laceration to the left hand, which the 
veteran alleged occurred while he was using a knife.]  He 
stated that he did not immediately seek treatment after being 
discharged because "I didn't know what I was supposed to 
do" and "I didn't know there was a treatment for it."  He 
indicated that he saw one clinician who was not really 
helpful.  He was institutionalized in 1997 and received 
regular counseling and medication until his incarceration 
later that year.  He testified that he also received regular 
treatment from a psychiatrist while in prison.  Since being 
released in 2007, he has seen a psychiatrist at the VAMC 
Shreveport every six months.

b. Analysis

The veteran contends that he has a psychiatric disorder due 
to a stressor he experienced during service.  Specifically, 
he claims that while stationed on the U.S.S. Prarie he was 
sexually assaulted by a superior.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005)

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

Following a VA mental disorders examination in August 2004, 
at which time the veteran reported being raped while 
incarcerated, the VA examiner diagnosed PTSD and bipolar 
disorder.  She associated the PTSD to the 2001 rape.  
However, there is no mention of the alleged in-service 
assault that occurred onboard the U.S.S. Prarie, and 
subsequent to August 2004 the veteran has submitted several 
documents concerning this incident.  Accordingly, the Board 
finds that this opinion was not based on a complete review of 
the claims file.  See 38 C.F.R. § 3.304(f).

In addition, the Board finds that the RO did not sufficiently 
develop the claims file.  In March 2003, the veteran provided 
consent and release forms for the following facilities: 
University of Texas Health Science Center; East Texas 
Behavorial Health Center; Smith County Jail; Kino Community 
Hospital; Social Security Administration (SSA); and the Texas 
Department of Criminal Justice.  A February 2004 letter from 
the RO stated that the new Health Insurance Portability and 
Accountability Act (HIPPA) required a new version of VA Form 
21-4142.  The RO enclosed the new version and requested that 
the veteran provide one for each health care provider.  The 
veteran did not respond.  There is no indication that the RO 
made any further attempts to obtain these records.

During the August 2004 VA examination, the veteran stated 
that he was hospitalized for psychiatric treatment in 1997 at 
UTMB.  He has repeatedly stated that he received regular 
psychiatric treatment while incarcerated in the Texas 
Department of Criminal Justice.  A careful review of the 
claims file reveals no request to obtain records from these 
facilities.  During the March 2008 hearing, the veteran 
testified that he currently receives psychiatric treatment 
from the Shreveport VAMC.  Again, there is no indication that 
the RO attempted to locate records from this facility.

In view of the forgoing, all relevant evidence, to include 
the VA and private psychiatric records noted above, must be 
secured and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1)(2) (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA treatment records 
from the VAMC Shreveport, Louisiana from 
January 2007 to the present.  Once signed 
releases are received from the veteran, 
obtain outstanding private treatment 
records from UTMB; University of Texas 
Health Science Center; East Texas 
Behavorial Health Center; Smith County 
Jail; Kino Community Hospital; and the 
Texas Department of Criminal Justice.  A 
copy of any negative response(s) should be 
included in the claims file.

As to the allegation of an in-service 
personal assault, the veteran must be 
advised that evidence from sources other 
than the veteran's service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually-transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005). 

2. Contact SSA and obtain any medical 
records in its possession.

3. The claims file must be returned to the 
VA clinician who performed the August 2004 
examination of the veteran (C. Gamez-
Galka, PhD) for the purpose of determining 
the nature and etiology of any psychiatric 
disorder that is currently present, to 
include PTSD, depression, and bipolar 
disorder.  The claims folder, to include a 
copy of this REMAND and any additional 
evidence obtained, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  The 
psychiatrist is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran has a 
current psychiatric disorder, to include 
PTSD, depression or bipolar disorder, 
which is causally linked to an alleged in-
service personal assault.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

If the psychiatrist who performed the 
August 2004 examination is not available 
to provide the requested addendum to her 
evaluation, the claims file must be 
referred to an psychiatrist for an 
examination for the purpose of determining 
the nature and etiology of any psychiatric 
disorder that is currently present, to 
include PTSD, depression and bipolar 
disorder, and answering the question set 
forth above.

4. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the statement of the 
case, the AMC/RO must readjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case (SSOC) and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



